DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RUSSELL G. DEPASQUALE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-1958

                              [May 17, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Raag Singhal, Judge;
L.T. Case Nos. 06-16972CF10A, 06-20348CF10A, 07-11032CF10A.

   Russell G. Depasquale, Raiford, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.